DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8; Species A, FIG. 1, and Subspecies 3, FIG. 6 in the reply filed on 02/07/2022 is acknowledged. The traversal is on the ground(s) that it would not present a serious burden on the Examiner to examine all of claims 1-20 together at this time, at least since independent claim 1 includes all of the elements of claim 9. Examiner respectfully disagrees. Applicant uses MPEP 803 to support that search would not be a serious burden. However, the MPEP section mentioned above is for US practice only and the proper section for Patent Cooperation Treaty (PCT) and national stage applications filed under 35 U.S.C. 371 is MPEP § 1850. Examiner notes that even though independent claims 1 and 9 both share a technical feature, this technical feature is not a special technical feature as it does not make a contribution over the prior art. (A "special technical feature," is considered with respect to novelty and inventive step as defined in section MPEP § 1850.) However, upon further consideration, Examiner withdraws the restriction requirement between group I and II, but maintains the election requirement between the species and sub-species in view of the "special technical feature" analysis. Accordingly claims reading on Groups I and II, Species A, and Subspecies 3 are considered for examination, below.    
The requirement is still deemed proper and is therefore made FINAL.

Applicant asserts that all claims read on the elected embodiments. However, claims 2 and 10 recite features directed towards non-elected sub-species Fin 1, claims 4 and 12 recite features directed towards non-elected sub-species Fin 4, and claims 6 and 14 recite features directed towards non-elected , claims 2, 4, 6, 10, 12, and 14 are withdrawn from consideration. Examiner further notes that claims 5 and 13 are additionally withdrawn as they do not read on the elected sub-species Fin3 whose fins appear to be circumferentially parallel.
Claims 2, 4-6, 10 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/07/2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

 The abstract of the disclosure is objected to because it is not limited to a single paragraph on a separate sheet, and refers to purported merits or speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
The information disclosure statement filed on 12/03/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
Each reference that is lined through requires a legible copy.

Status of Claims
This action in response to remarks filed on 02/07/2022. In the current amendment:
• Claims 1-20 are pending.
• Claims 2, 4-6, 10, and 12-14 are withdrawn from consideration.
• Claims 1, 3, 7-9, 11, and 15-20 are being examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "46, 44, 42, and 38" in Figure 3 have been used to designate same structures. Each lead line in Figure 3 is not clear as to what element it is connected to. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 


Claim Objections
Claim 19 objected to because of the following informalities:  
“adsorbant” should reads adsorbent. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation of “the plurality of wheel passages at least partially defined by one or more passage fins, at least a portion of a passage fin of the plurality of passage fins”. Limitation “the plurality of wheel passages at least partially defined by one or more passage fins, at least a portion of a passage fin of the plurality of passage fins” is not clear since the option of “the plurality of wheel passages at least partially defined by one or more passage fins” does not agree with “at least a portion of a passage fin of the plurality of passage fins”. Is it a fin being claimed or a plurality of fins? To expedite prosecution, examiner interprets “the plurality of wheel passages at least partially defined by one or more passage fins, at least a portion of a passage fin of the plurality of passage fins’’ in claim 1 to read as the plurality of wheel passages at least partially defined by a plurality of passage fins, at least a portion of a passage fin of the plurality of passage fins.
Claims 3, 7, and 8 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s)
Claims 9-11, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation of “the plurality of wheel passages at least partially defined by one or more passage fins, at least a portion of a passage fin of the plurality of passage fins”. Limitation “the plurality of wheel passages at least partially defined by one or more passage fins, at least a portion of a passage fin of the plurality of passage fins” is not clear  does not agree with “at least a portion of a passage fin of the plurality of passage fins”. Is it a fin being claimed or a plurality of fins? To expedite prosecution, examiner interprets “the plurality of wheel passages at least partially defined by one or more passage fins, at least a portion of a passage fin of the plurality of passage fins’’ in claim 9 to read as the plurality of wheel passages at least partially defined by a plurality of passage fins, at least a portion of a passage fin of the plurality of passage fins.
Claim 9 recites the limitation "the wheel axis".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, examiner interprets "the wheel axis" to read as "a wheel axis".

Claims 11, and 15-20 are rejected insofar as they are dependent on claim 9, and therefore include the same error(s)
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation of “passage fins of radially adjacent layers of the plurality of layers are non-parallel”. However, it renders the scope of the claim indefinite since it is not clear. The passage fins are non-parallel with respect to what element? Are they non-parallel to each other? Or they are non-parallel to the wheel axis? To expedite prosecution, examiner interprets “passage fins of radially adjacent layers of the plurality of layers are non-parallel” to read as they are non-parallel to any element including but not limited to wheel axis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by FREDRIK (US1586816A).

Regarding claim 1,  FREDRIK discloses a heat exchanger (see heat exchanger figure 1), comprising: a housing (see the housing made from lower section 2, an intermediate rotor section 3, and an upper section 4), the housing defining: a first airflow chamber through which a first airflow is directed (see arrow A going through first section of the first airflow chamber then exiting B the heat exchanger via the second section of the first airflow chamber); and a second airflow chamber through which a second airflow is directed (see arrow C going through first section of the second airflow chamber then exiting D the heat exchanger via the second section of the second airflow chamber); and a heat recovery wheel (see the wheel in figure 2) disposed in the housing and rotatable about a wheel axis (see (R) the wheel in the intermediate  FREDRIK’s figure 2 annotated by examiner), the plurality of wheel passages at least partially defined by one or more passage fins (see page 1, Lines [75-85]), at least a portion of a passage fin of the plurality of passage fins extending non-parallel to the wheel axis between a first wheel end of the heat recovery wheel and a second wheel end of the heat recovery wheel (see the fins in figures 1 and 2 being non-parallel to the wheel axis and extend from the first end of the wheel to second end of the wheel: see FREDRIK’s figure 1 annotated by examiner) ; wherein the plurality of wheel passages are configured for flow of the first airflow and the second airflow therethrough for thermal energy exchange between the first airflow and the second airflow (see page 1, Lines [25-33] and page 3, Lines [18-38]).



    PNG
    media_image1.png
    335
    930
    media_image1.png
    Greyscale

FREDRIK’s figure 1 annotated by examiner




    PNG
    media_image2.png
    561
    851
    media_image2.png
    Greyscale

FREDRIK’s figure 2 annotated by examiner
Regarding claim 7, FREDRIK discloses the plurality of wheel passages are arranged in a plurality of layers from the wheel axis to the wheel rim (see FREDRIK’s figure 2 annotated by examiner: Examiner notes the plurality of wheel passages are being at different radial layers from each other).
Regarding claim 8, FREDRIK discloses a parting sheet to separate radially adjacent layers of the plurality of layers (see FREDRIK’s figure 2 annotated by examiner: the fins (corrugated plates) that are forming the wheel passages are separated radially by sheets).



Claims 9, 15-18, and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by FREDRIK (US1586816A).
Regarding claim 9, FREDRIK discloses a heat recovery wheel (R) for a heat exchanger, comprising: a wheel rim defining an outer perimeter of the heat recovery wheel; and a plurality of wheel passages  located between the wheel rim and the wheel axis (see FREDRIK’s figure 2 annotated by examiner), the plurality of wheel passages at least partially defined by one or more passage fins (see page 1, Lines [75-85]), at least a portion of a passage fin of the plurality of passage fins extending non-parallel to the wheel axis between a first wheel end of the heat recovery wheel and a second wheel end of the heat recovery wheel (see the fins in figures 1 and 2 being non-parallel to the wheel axis and extend from the first end of the wheel to second end of the wheel: see FREDRIK’s figure 1 annotated by examiner)  wherein the plurality of wheel passages are configured for flow of a first airflow and a second airflow therethrough for thermal energy exchange between the first airflow and the second airflow (see page 1, Lines [25-33] and page 3, Lines [18-38]).

Regarding claim 15, FREDRIK discloses the plurality of wheel passages are arranged in a plurality of layers from the wheel axis to the wheel rim (see FREDRIK’s figure 2 annotated by examiner : Examiner notes the plurality of wheel passages are being at different radial layers from each other).
Regarding claim 16, FREDRIK discloses a parting sheet to separate radially adjacent layers of the plurality of layers (see FREDRIK’s figure 2 annotated by examiner: the fins (corrugated plates) that are forming the wheel passages are separated radially by sheets).

Regarding claim 17, FREDRIK discloses passage fins of radially adjacent layers of the plurality of layers are non-parallel (see FREDRIK’s figure 2 annotated by examiner: the fins are non-parallel to wheel axis).
Regarding claim 18, FREDRIK discloses the plurality of passage fins are textured to enhance thermal energy transfer (see the fins (corrugated plates) interwoven forming an uneven surface).

Regarding claim 20, FREDRIK discloses the plurality of passage fins are formed from a metal, a polymer or a composite material (see page 1, Lines [56-59]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by FREDRIK (US1586816A) as applied to claims 1 or 9 above, and further in view of KOPETZKI (US 4013117 A).
Regarding claim 3, FREDRIK does not disclose at least one passage fin extends in a chevron shape from the first wheel end to the second wheel end. 

KOPETZKI teach a wheel heat exchanger (Figure 1) that comprises fins (26) extends in a chevron shape from the first wheel end to the second wheel end (see KOPETZKI’s figures 5 and 3).
 It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of FREDRIK with at least one passage fin extends in a chevron shape from the first wheel end to the second wheel end, as taught by KOPETZKI, since the simple substitution of one known element (fin in form of chevron shape taught by KOPETZKI) for another (fin in form of corrugated plates by FREDRIK) would have yielded predicable results, namely exchanging heat with the air flow (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of improving the method of assembling the wheel (see KOPETZKI Col. 2 Lines [9-15]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by FREDRIK (US1586816A) as applied to claims 1 or 9 above, and further in view of KOPETZKI (US 4013117 A).
Regarding claim 11, FREDRIK does not disclose at least one passage fin extends in a chevron shape from the first wheel end to the second wheel end. 

KOPETZKI teach a wheel heat exchanger (Figure 1) that comprises fins (26) extends in a chevron shape from the first wheel end to the second wheel end (see KOPETZKI’s figures 5 and 3).
 It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of FREDRIK with at least one passage fin extends in a chevron shape from the first wheel end to the second wheel end, as taught by KOPETZKI, since the simple substitution of one known element (fin in form of chevron shape taught by KOPETZKI) for another (fin in form of corrugated plates by FREDRIK) would have yielded predicable results, namely exchanging heat with the air flow (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of improving the method of assembling the wheel (see KOPETZKI Col. 2 Lines [9-15]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over by FREDRIK (US1586816A) as applied to claims 1 or 9 above, and further in view of KADLE (US5878590A).

Regarding claim 19, FREDRIK does not disclose the plurality of passage fins are coated with one or more of an adsorbant, a hydrophobic coating or a hydrophilic coating.

KADLE teaches heat exchanger wheel that comprises fin 26 coated with absorbent (KADLE teaches in  Col. 4 Lines [26-28] that “ the Surfaces of the corrugations of fins 26 are coated with a Suitable desiccant material, Such as Zeolite”: Zeolite has extremely high capabilities as an adsorbent). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of FREDRIK with the plurality of passage fins are coated with one or more of an adsorbant, a hydrophobic coating or a hydrophilic coating., as taught by KADLE, to improve the heat exchanger of FREDRIK to improve the heat exchanger of Fredrik by allowing the fins to make use of the heat transfer properties of adsorption to improve the efficiency of the heat exchanger; see KADLE Col. 5, Line [65] to Col. 6, Line [5].  







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ALF. (US2023965A) discloses similar heat exchanger.
FREDRIK. (US2313081A) discloses similar heat exchanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           
/TAVIA SULLENS/Primary Examiner, Art Unit 3763